Citation Nr: 9927427	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  95-10 963	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from June 1944 to May 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the RO which denied a compensable rating for bilateral 
hearing loss.

In May 1997, the Board remanded the claim to the RO for 
further evidentiary development.


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
currently manifested by auditory acuity level I in the right 
ear and Level II in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.85, 
Code 6100 (1998); 64 Fed. Reg. 25202 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In June 1947, a physician indicated that the veteran had 
bilateral nerve deafness due to exposure to gun fire in 
service.  In June 1947, the RO received a statement from a 
person who served in the Navy with the veteran.  He stated 
that he noticed in service that the veteran had a hearing 
loss.  

In July 1947, the RO granted service connection for bilateral 
nerve deafness and assigned a noncompensable rating effective 
from June 1947.  The noncompensable rating has remained in 
effect to date.

On VA examination in October 1951, the diagnosis was 
perceived deafness of the left ear.

In September 1993, the veteran filed a claim for a 
compensable rating for the service-connected bilateral 
hearing loss.  In support of his claim he submitted an August 
1993 VA outpatient treatment report which showed that he 
complained of his hearing getting worse.  He stated that his 
hearing in the right ear was worse than the left.

In June 1994, the veteran's hearing was evaluated by VA.  The 
diagnosis was mild bilateral sloping to severe high frequency 
sensorineural hearing loss.  The examiner noted that the 
veteran had excellent word recognition bilaterally.  The 
evaluation report also included an audiogram in graph form.

In a substantive appeal received in February 1995, the 
veteran alleged, in essence, that his hearing loss had 
increased.  He indicated that he wore two hearing aids.

In July 1997, the veteran underwent a VA examination of his 
ears.  Audiometric studies revealed puretone thresholds of 
the right ear of 25, 30, 45, 60 and 75 decibels at 500, 1000, 
2000, 3000 and 4000 hertz, respectively.  The average right 
ear puretone threshold was 53 decibels.  Puretone thresholds 
of the left ear were 30, 35, 55, 65 and 70 decibels at 500, 
1000, 2000, 3000 and 4000 hertz, respectively.  The average 
left ear puretone threshold was 56 decibels.  CNC word list 
testing revealed discrimination was 92 percent correct on the 
right and 80 percent correct on the left.  Bilateral 
sensorineural hearing loss was diagnosed.




II.  Analysis

The veteran's claim for a compensable rating for bilateral 
hearing loss is well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The evidence has been properly 
developed.  The development ordered in the May 1997 remand 
was accomplished.  There is no further VA duty to assist the 
veteran with this claim.  38 U.S.C.A. § 5107(a).

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the evidence in 
the veteran's case, no substantive changes were made with 
respect to how his bilateral hearing loss is to be evaluated.  
See 64 Fed.Reg. 25202 (1999).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.85, Code 6100 (1998).

The most recent audiometric studies by the VA were conducted 
in July 1997 and showed average puretone thresholds of 53 
decibels in the right ear and 56 decibels in the left ear (at 
the frequencies of 1000, 2000, 3000, and 4000 hertz).  Speech 
discrimination ability was 92 percent correct on the right 
and 80 percent correct on the left.  These results correlate 
to auditory acuity designations of level I hearing in the 
right ear and level II hearing in the left ear.  See 38 
C.F.R. § 4.85, Table VI.  Such hearing levels, in 
combination, warrant a noncompensable rating.  See 38 C.F.R. 
§ 4.85, Table VII, Code 6100. 

The disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet.App. 
345 (1992).  In the instant case, the application of the 
rating schedule to the test results clearly establishes that 
a noncompensable rating is warranted for the service-
connected bilateral hearing loss.  The Board notes the 
veteran's assertions that he wears hearing aids.  Under 
38 C.F.R. § 4.86, the evaluation derived from the rating 
schedule is intended to make proper allowance for improvement 
by hearing aids.  Hence, the fact that the veteran wears 
hearing aids for his service-connected bilateral hearing loss 
does not affect his rating.

The evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  Thus, 
the reasonable doubt doctrine does not apply, and a 
compensable rating for bilateral hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

